DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-5 and 7 are allowed.
2.	The closest prior art: US Pat. 8680598 (Trench structure and method of forming the trench structure; Cheng, Kangguo).    
					Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Claim 1, line 3: Delete “Ti and Zr“ and insert ---“titanium (Ti) and zirconium (Zr)”                  “ ---.
B.	Claim 1, lines 5-6: Delete “Ni, Co and W with Cu“ and insert ---“nickel (Ni), cobalt (Co) and tungsten (W) with copper (Cu)“ ---.
C.	Claim 7, lines 2-4: Delete “wherein the Cu layer includes an electroless Cu plating layer and an electrolytic Cu plating, wherein a total thickness of the alloy film and the electroless Cu plating layer“ and insert ---“wherein the Cu layer includes a first plated Cu layer and a second plated Cu layer on the first plated Cu layer wherein a total thickness of the alloy film and the first plated Cu layer” ---.   
Herman Paris on 3-5-21.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/NITIN PAREKH/Primary Examiner, Art Unit 2811